Citation Nr: 1109435	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis of both hands, both feet, and the right leg.

3.  Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant had active service from September 1979 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008, which denied service connection for arthritis and bilateral hearing loss.  In addition, at the same time, entitlement to non-service-connected pension was administratively denied, due to the lack of wartime service.  In September 2010, the appellant appeared at a Board videoconference hearing.

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's only period of active duty was from September 1979 to December 1979.


CONCLUSION OF LAW

The criteria for basic eligibility for VA pension benefits have not been met.  38 U.S.C.A. §§ 101(33), 1501, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  In cases such as this, however, where the decision rests on the interpretation and application of the relevant law, the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

The appellant's claim for VA pension benefits was denied on the basis that he did not have the requisite wartime service.  Applicable VA laws and regulations stipulate that in order for a Veteran to be entitled to pension benefits, the Veteran shall have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2010); 38 C.F.R. § 3.3(a)(3) (2010).  The term "period of war" includes the Persian Gulf War, which began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(33), 1501(4) (West 2002 & West Supp. 2010); 38 C.F.R. § 3.2(i) (2010).  The specific dates encompassing the "periods of war" are set by statute.  See 38 U.S.C.A. § 101(11).

The appellant enlisted in the Army National Guard of Alaska in April 1979.  He was discharged effective November 1, 1992, due to unsatisfactory participation.  At that time, he was assigned to the Individual Ready Reserve, from which he was discharged in April 1995.  

According to his DD Form 214, the Veteran served on active duty from September 1979 to December 1979 (although a comment at the bottom of the form states that his separation was from active duty training).  This was not during a period of war.  The other service personnel records likewise do not show that he had active service during a period of war.  In this regard, according to a Retirement Points History Statement prepared in April 1993, the Veteran only had a total of 25 active duty points for the entire period that his National Guard enrollment potentially coincided with a period of war, i.e., the Persian Gulf War.  Of these, 20 points were earned during the period from October 1989 to October 1990.  Because one point reflects one day of service, 20 days would not constitute the requisite 90 days of service, and so it is not necessary to verify the specific dates during that period for which the Veteran was credited with active duty points.  The remaining 5 points were earned during the period from October 1990 to October 1991; he did not have any active duty points after that, and he was discharged from the National Guard due to failure to complete or attend Annual Training.  During his final year in the National Guard, he had 15 days of unexcused absences.  Similarly, no active duty is shown during his time in the Individual Ready Reserve from November 1992 to April 1995.  Thus, the official service department records do not show that the Veteran had 90 days of wartime service, or 90 days of active service which began or ended during a period of war.

Moreover, the Veteran does not claim that he had 90 days of active duty during a period of war.  He testified at his hearing that between August 1990 and his discharge in 1995, he was placed on alert one occasion, but this was only for 72 hours; he testified that he was not placed on alert or activated for a period of 90 days or more.  

The appellant seems to be under the impression that his non-service-connected pension claim was denied due to some lost paperwork.  He testified at his hearing that he was sent a letter in August 2007, which informed him that his pension claim was granted, and then because he lost the paperwork, his claim was denied because VA said they could not find his paperwork.  The Board is unable to find any letter from VA notifying the appellant that his claim for non-service-connected pension was going to be granted.  He was sent a duty to assist letter in June 2007, but the purpose of this letter was to inform him of the evidence needed for a grant of non-service-connected pension benefits; it was not meant to tell him such a claim was granted.  To clarify, as discussed above, the appellant is not legally entitled to non-service-connected pension benefits, because he did not have the needed wartime service.  Lost paperwork does not have anything to do with the denial of his pension claim; this claim is denied because he did not have the wartime service required for non-service-connected pension benefits.  

Accordingly, as the Veteran did not have any wartime service, basic eligibility for non-service-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.


REMAND

Concerning the service connection issues, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), 3.303.  As to inactive duty training (INACDUTRA), service connection may be granted only for disability resulting from injury incurred in or aggravated while performing INACDUTRA, and not for disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  

For periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The benefit of the doubt standard applies; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter.  Id.  

In this case, there are no service treatment records currently on file.  In January 2008, the RO determined that the Veteran's service treatment records were not available.  Sufficient efforts were not made, however, to establish, to a reasonably certain degree, that the records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2) (2010).  In this regard, the RO made only two requests for the records, both to the National Personnel Records Center (NPRC) or Records Management Center (RMC).  Both of these requests, in April 2007 and in June 2007, identified only active duty from September 1979 to December 1979, and identified the branch of service as the Army.  No mention was made of the fact that the Veteran was in the Alaska National Guard at the time of his active service, or that he continued in the National Guard until 1992.  Moreover, the Adjutant General's office was not contacted for records.  

Additionally, in June 2007, the Veteran stated that he had received medical care at "VA Medical Centers" at "military posts" in Fairbanks, Anchorage, and Juneau, Alaska.  The Veteran should be asked to clarify the specific locations of this treatment, as well as approximate dates, to the best of his recollection.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide more information about his treatment in Alaska at VA or military facilities in Fairbanks, Anchorage, and Juneau.  Ask him to name the military posts and VAMC where he received treatment.  Also ask him for the approximate dates or time period covered by the treatment, to the best of his recollection.  

2.  The RO must make the necessary requests for all service treatment records, including examination reports, pertaining to the appellant's service with the Army National Guard of Alaska.  The service treatment records must be requested from the Adjutant General, and any other appropriate official or agency.  If the appellant identifies any specific military facilities where he received treatment, request records from those facilities, if the records have not otherwise been obtained.  All efforts to obtain the service treatment records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

3.  Request all medical records pertaining to the appellant from the Alaska VA Healthcare System.  In addition, if the Veteran identifies any specific facility, and these records are not included in the Alaska VA Healthcare System records, request them directly from the specific facilities.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO/AMC should review the claims for service connection.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


